     Case: 3:18-cr-00164-TMR Doc #: 79 Filed: 08/19/21 Page: 1 of 11 PAGEID #: 315




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON




United States of America,

                              Plaintiff,

v.                                                                     Case No. 3:18-cr-164 (2)
                                                                       Judge Thomas M. Rose

Charles Minor,

                              Defendant.




    ENTRY AND ORDER GRANTING DEFENDANT’S MOTION FOR
    COMPASSIONATE RELEASE (ECF 77).
______________________________________________________________________________

        Pending before the Court is a motion by Defendant Charles Minor for a reduction of

sentence under the compassionate release provisions of 18 U.S.C. § 3582(c)(1)(A) and the First

Step Act of 2018. (ECF 77). The Government filed a response, (ECF 78), indicating that it does

not oppose the motion. Because the motion is well-taken, the Court will grant compassionate

release.

I.      Background

        On May 21, 2019, Defendant entered a plea of guilty to Count 3 of a three-count

amended indictment, possession with intent to distribute 500 grams or more of

methamphetamine. (ECF 15, 39). Defendant was sentenced to 60 months in prison. (Doc # 56.)

He is presently incarcerated at FCI Loretto in Pennsylvania. His release date is calculated as
   Case: 3:18-cr-00164-TMR Doc #: 79 Filed: 08/19/21 Page: 2 of 11 PAGEID #: 316




August 2, 2023. The co-defendant, Ronald Edmondson, was sentenced to time served with 3

years of supervised release.

       Defendant is 65 years old and married to Hazel (Spears) Minor. If released, he would live

in his step-mother’s home located at 2919 Lakeview Avenue, Dayton, Ohio. Upon his release,

Defendant has employment waiting with the United States Postal Service in Dayton, Ohio, with

Keith Tramell as his supervisor.

       On April 13, 2020, Defendant was informed by the Warden at FCI Loretto that

Defendant’s request to participate in the Elderly Offender Program was approved. Defendant

was informed that he would be leaving the facility to complete the balance of his sentence at

home on April 29, 2020. However, on April 28, 2020, Defendant was informed that he would not

be released to home confinement because he had not completed at least fifty percent of his

sentence.

       On the same date as this denial, Defendant filed a pro se Motion for Court Order

Granting Immediate Release to Home Confinement Pursuant to the Cares Act. That Motion did

not lead to Defendant’s release. On June 4, 2020, Defendant submitted a Request for

Compassionate Release/Reduction in Sentence Consideration to the Warden at FCI Loretto. This

Request was denied on June 16, 2020.

       Defendant has a history of serious medical conditions that may well be exacerbated by

the ongoing COVID-19 health emergency. Defendant has been diagnosed with an enlarged

prostate and a kidney stone, which have made urination difficult and painful. He has a persistent

fungal infection on the sole of a foot that may well spread to his entire foot. Most seriously,

Defendant has significant and chronic heart disease, which, coupled with varicose veins,


                                                 2
   Case: 3:18-cr-00164-TMR Doc #: 79 Filed: 08/19/21 Page: 3 of 11 PAGEID #: 317




hypertension, and other circulatory issues that require the wearing of compression socks, creates

life-threatening conditions.

       In Cambria County, Pennsylvania, as of May 10, 2021, the risk level for COVID19

remained at “Very High.” (https://covidactnow.org/us/pennsylvania-

pa/county/cambria_county/?s=1823741.) In May, only 40% of the county population had been

vaccinated, and the positive test rate was at 6.4%, which is rated as Moderate, and new daily

cases were 27.7 per 100K, which is rated as Very High. Id. FCI Loretto is in Cambria County,

and is the home of most, if not all, the staff at the prison. At present, both inmates and staff

continue to be infected by the coronavirus. Presently, 688 inmates and 65 staff members at

Loretto have contracted COVID-19.

       Minor’s wife Hazel suffers from spinal stenosis, ankylosing spondylitis, sciatic nerve

damage, and vertigo. She is in constant pain from her conditions and is in need of ongoing care.

Defendant would be a help to her, both physically and emotionally. Additionally, Defendant has

a support system in his church. His wife is a minister, and before his arrest, Defendant was active

in his church community and participated in services. This community would be available to

provide needed care and support.

       On March 27, 2020, the CARES Act was signed into law in response to the COVID-19

pandemic, expanding the scope of the home confinement statute. The CARES Act authorized the

Attorney General to remove the time limits on home confinement under 18 U.S.C. §3624(c)(1)-

(2). It permits the BOP to release inmates to home confinement even if they have not served 90%

of their sentence, or if they have more than six months left to serve. Specifically, the CARES Act

provides:


                                                  3
  Case: 3:18-cr-00164-TMR Doc #: 79 Filed: 08/19/21 Page: 4 of 11 PAGEID #: 318




               During the covered emergency period, if the Attorney General
               finds that emergency conditions will materially affect the
               functioning of the Bureau, the Director of the Bureau may lengthen
               the amount of time for which the Director is authorized to place a
               prisoner in home confinement . . ., as the Director deems
               appropriate.

See H.R. 748 §6002 at Div. B, Tit. II, § 12003(b)(2).

       On April 3, 2020, Attorney General Barr issued a memorandum in which he made the

requisite finding that emergency conditions will materially affect the functioning of the BOP.

Attorney General Barr directed the BOP to release inmates from institutions that are already

overcome by COVID-19, naming three facilities in particular and extending the order to

“similarly situated facilities where you determine that COVID-19 is materially affecting

operations.”

       COVID-19 is a viral disease for which there is currently neither treatment nor cure. It is

highly infectious and particularly likely to spread among populations where individuals are

incapable of remaining physically distant from one another. Among viral diseases, the mortality

rate for COVID-19 is high.

       Public health experts have warned that incarcerated individuals “are at special risk of

infection” and are “less able to participate in proactive measures to keep themselves safe.”

Achieving a Fair and Effective COVID-19 Response: An Open Letter to Vice-President Mike

Pence, and Other Federal, State, and Local Leaders from Public Health and Legal Experts in the

United States (March 2, 2020), at https://bit.ly/2W9V6oS. Prior to the vaccine, the conditions in

BOP facilities provided a hospitable environment for COVID-19 to spread. Joseph A. Bick,

Infection Control in Jails and Prisons, Clinical Infectious Diseases 45(8): 1047-1055 (2007),

available at https://doi.org/10.1086/521910; Vice, Sick Staff, Inmate Transfers, and No Tests:

                                                4
      Case: 3:18-cr-00164-TMR Doc #: 79 Filed: 08/19/21 Page: 5 of 11 PAGEID #: 319




How the U.S. is Failing Federal Inmates as Coronavirus Hits (Mar. 24, 2020), available at

https://www.vice.com/en_us/article/jge4vg/sick-staff-inmate-transfers-and-no-tests-how-the-us-

is-failing-federalinmates-as-coronavirus-hits.

         As a result of these concerns, on May 18, 2020, the Department of Justice issued internal

guidance which directs that the Government concede that defendants who have certain CDC risk

factors can establish “extraordinary and compelling reasons” that warrant a reduction in

sentence. (See Government’s Supplemental Response, United States v. Albert M. Firebaugh IV,

No. 16-20341 (S.D. Fla June 1, 2020), ECF 43.

II.      Analysis

         Minor asks the Court to grant him a reduction in sentence as permitted by 18 U.S.C. §

3582(c)(1)(A)(i) and to consider what he alleges are extraordinary and compelling reasons for

doing so. Section 603(b) of the First Step Act, which was signed into law on December 21, 2018,

modified 18 U.S.C. § 3582 to allow a defendant to bring a motion on his or her own behalf either

“[1] after the defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or [2] the lapse of 30 days from

the receipt of such request by the warden of the defendant’s facility, whichever is earlier.” 18

U.S.C. § 3582(c)(1)(A); Pub L. No. 115-391, 132 Stat. 5194; see also United States v. Alam, 960

F.3d 831, 833-34 (6th Cir. 2020) (“If the Director of the Bureau of Prisons does not move for

compassionate release, a prisoner may take his claim to court only by moving for it on his own

behalf. To do that, he must fully exhaust all administrative rights to appeal with the prison or

wait 30 days after his first request to the prison,” and “[p]risoners who seek compassionate

release have the option to take their claim to federal court within 30 days, no matter the appeals


                                                  5
   Case: 3:18-cr-00164-TMR Doc #: 79 Filed: 08/19/21 Page: 6 of 11 PAGEID #: 320




available to them”) (internal quotation marks omitted) (alterations adopted).

       A district court has limited authority to modify a sentence. “Generally speaking, once a

court has imposed a sentence, it does not have the authority to change or modify that sentence

unless such authority is expressly granted by statute.” United States v. Hammond, 712 F.3d 333,

335 (6th Cir. 2013). Section 3582(c)(1)(A) grants such authority in certain limited

circumstances. It provides in part:

       The court may not modify a term of imprisonment once it has been imposed
       except that—in any case—the court … may reduce the term of imprisonment (and
       may impose a term of probation or supervised release with or without conditions
       that does not exceed the unserved portion of the original term of imprisonment),
       after considering the factors set forth in [18 U.S.C.] § 3553(a) to the extent that
       they are applicable, if it finds that extraordinary and compelling reasons warrant
       such a reduction … and that such a reduction is consistent with applicable policy
       statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i).

       Thus, the Court can modify a term of imprisonment if it finds that (1) “extraordinary and

compelling reasons warrant such a reduction,” (2) “such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission,” and (3) such a reduction is appropriate

“after considering the factors set forth in § 3553(a) to the extent that they are applicable.” 18

U.S.C. § 3582(c)(1)(A)(i); see also United States v. Kincaid, 802 F. App’x 187, 188 (6th Cir.

2020); United States v. Spencer, No. 20-3721, 2020 U.S. App. LEXIS 28051, at *4, 2020 WL

5498932 (6th Cir. Sept. 2, 2020).

       While judges “have full discretion to define ‘extraordinary and compelling’ without

consulting the policy statement § 1B1.13.” United States v. Jones, No. 20-3701, – F.3d –, 2020

WL 6817488 at *9 (6th Cir. November 20, 2020), the Court references U.S.S.G. § 1B1.13 for

guidance. Therein, the Sentencing Commission identifies four circumstances in which

                                                  6
   Case: 3:18-cr-00164-TMR Doc #: 79 Filed: 08/19/21 Page: 7 of 11 PAGEID #: 321




“extraordinary and compelling reasons” may exist. See 28 U.S.C. § 994(t) (“The Commission, in

promulgating general policy statements regarding the sentencing modification provisions in §

3582(c)(1)(A) of Title 18, shall describe what should be considered extraordinary and

compelling reasons for sentence reduction, including the criteria to be applied and a list of

specific examples”). United States Sentencing Commission, Guidelines Manual, § 1B1.13, at

cmt. n.1 (Nov. 1, 2018) (Reduction in Term of Imprisonment Under 18 U.S.C. § 3582(c)(1)(A)

(Policy Statement)). Those four circumstances are: (A) Medical Condition of the Defendant; (B)

Age of the Defendant; (C) Family Circumstances; and (D) other extraordinary and compelling

reasons. Id. Each of the four circumstances has its own parameters. Id. Commentary also

confirms that, “[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the defendant is not, by itself,

an extraordinary and compelling reason for purposes of this policy statement.” Id. at cmt. n.3;

see also United States v. Keefer, No. 19-4148, 2020 U.S. App. LEXIS 32723, at *6-7, 2020 WL

6112795 (6th Cir. Oct. 16, 2020) (“[i]n Application Note 1 to § 1B1.13, the Commission also

listed the ‘extraordinary and compelling reasons’ that might entitle a defendant to a sentence

reduction”).

       The combination of Minor’s medical condition, his age and family circumstances

constitute extraordinary and compelling reasons for early release.

       The policy statement also encourages the Court to consider whether the defendant is “a

danger to the safety of any other person or to the community, as provided in 18 U.S.C. §

3142(g).” Id.; see also Kincaid, 802 F. App’x at 188; Spencer, 2020 U.S. App. LEXIS 28051, at

*4 (“[t]he district court must also find that the defendant is not a danger to the safety of any other

person or to the community”) (internal quotation marks omitted). Section 3142(g) provides


                                                  7
  Case: 3:18-cr-00164-TMR Doc #: 79 Filed: 08/19/21 Page: 8 of 11 PAGEID #: 322




factors to be considered in making that “danger to the safety” determination.

       Specifically, 18 U.S.C. § 3142(g) states:

               (g) Factors to be considered. The judicial officer shall, in
               determining whether there are conditions of release that will
               reasonably assure the appearance of the person as required and the
               safety of any other person and the community, take into account
               the available information concerning—

               (1) the nature and circumstances of the offense charged, including
               whether the offense is a crime of violence, a violation of § 1591
               [18 USCS § 1591], a Federal crime of terrorism, or involves a
               minor victim or a controlled substance, firearm, explosive, or
               destructive device;

               (2) the weight of the evidence against the person;

               (3) the history and characteristics of the person, including—

               (A) the person’s character, physical and mental condition, family
               ties, employment, financial resources, length of residence in the
               community, community ties, past conduct, history relating to drug
               or alcohol abuse, criminal history, and record concerning
               appearance at court proceedings; and

               (B) whether, at the time of the current offense or arrest, the person
               was on probation, on parole, or on other release pending trial,
               sentencing, appeal, or completion of sentence for an offense under
               Federal, State, or local law; and(4) the nature and seriousness of
               the danger to any person or the community that would be posed by
               the person’s release. In considering the conditions of release
               described in subsection (c)(1)(B)(xi) or (c)(1)(B)(xii) of this
               section, the judicial officer may upon his own motion, or shall
               upon the motion of the Government, conduct an inquiry into the
               source of the property to be designated for potential forfeiture or
               offered as collateral to secure a bond, and shall decline to accept
               the designation, or the use as collateral, of property that, because of
               its source, will not reasonably assure the appearance of the person
               as required.

18 U.S.C. § 3142(g); see also United States v. Jones, No. 20-3748, 2020 U.S. App. LEXIS

32451, at *4-5 (6th Cir. Oct. 14, 2020).

                                                   8
   Case: 3:18-cr-00164-TMR Doc #: 79 Filed: 08/19/21 Page: 9 of 11 PAGEID #: 323




       The factors set forth in § 3553(a) “include, among others, ‘the nature and circumstances

of the offense’; the defendant’s ‘history and characteristics’; the need for the sentence imposed to

reflect the seriousness of the offense, provide just punishment, and afford adequate deterrence;

and the need to avoid unwarranted sentencing disparities.” Jones, 2020 U.S. App. LEXIS 32451,

at *6 (quoting 18 U.S.C. § 3553(a)(1), (2), (6)).

       Because of his medical condition, and considering the nature of his criminal history, the

Court does not find Minor to be a threat to the safety of the community.

       As of mid-October 2020, the CDC has concluded that individuals with certain conditions

such as smoking, Type II diabetes, chronic heart problems, cancer, immuno-compromised due to

organ transplant, and obesity “are at an increased risk for severe illness from COVID . . .”

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (last accessed July 23, 2021). During the current COVID-19 pandemic, an

inmate who presents one of the risk factors on that list, as confirmed by medical records, and

who is not expected to recover from that condition, would satisfy the extraordinary and

compelling prong of the compassionate release policy statement -- even if that condition in

ordinary times would not allow compassionate release.

       If an inmate has a chronic medical condition that has been identified by the CDC as

elevating the inmate’s risk of becoming seriously ill from COVID-19, that condition may satisfy

the standard of “extraordinary and compelling reasons.” Under these circumstances, a chronic

condition (i.e., one “from which [the defendant] is not expected to recover”) reasonably could be

found to be “serious” and to “substantially diminish[ ] the ability of the defendant to provide

self-care within the environment of a correctional facility,” even if that condition would not have


                                                    9
  Case: 3:18-cr-00164-TMR Doc #: 79 Filed: 08/19/21 Page: 10 of 11 PAGEID #: 324




constituted an “extraordinary and compelling reason” absent the risk of COVID-19. U.S.S.G. §

1B1.13, cmt. n.1(A)(ii)(I). But as part of its analysis of the totality of circumstances, the Court

should consider whether the inmate is more likely to contract COVID-19 if he or she is released

than if he or she remains incarcerated. That will typically depend on the inmate’s proposed

release plans and whether a known outbreak has occurred at his or her institution.

       The portion of the sentence Minor has served reflects the seriousness of the offense,

affords adequate deterrence, and protects the public. See 18 U.S.C. § 3553(a)(2). In view of the §

3553 sentencing factors, compassionate release is proper here. See § 3582(c)(1)(A).

III.   CONCLUSION

       Minor meets the requirements necessary to be granted relief under 18 U.S.C. §

3582(c)(1)(A). Thus, the Court GRANTS Motion for a Reduction of Sentence Under the

Compassionate Release Provisions Pursuant to 18 U.S.C. 3582(c)(1)(A) and the First Step Act of

2018. ECF 77.

       The motion for compassionate release (ECF 77) is GRANTED. The term of

incarceration of 60 months previously imposed in that case is hereby reduced to a term of time

served. This order is STAYED for fourteen days from the date of this order to facilitate the

BOP’s ability to quarantine defendant to protect the community from the potential spread of

COVID-19.

       The Court further orders that defendant shall serve a three-year term of supervised release

which will commence upon his release from incarceration. While on this term of supervised

release, defendant shall comply with the standard conditions of supervision in this district, and

with the following special conditions of supervision: The defendant shall participate in a


                                                 10
  Case: 3:18-cr-00164-TMR Doc #: 79 Filed: 08/19/21 Page: 11 of 11 PAGEID #: 325




program of testing and treatment for alcohol and controlled substance abuse, as directed by the

U.S. Probation Office, until such time as the defendant is released from the program by the

probation office.

       Defendant is instructed that he must report to the probation office in the federal judicial

district where he is authorized to reside within 72 hours of his release from imprisonment, unless

the probation officer instructs him to report to a different probation office or within a different

time frame. Defendant should call the Probation Office at (937) 512-1450 to receive instructions

on how to report.

       DONE and ORDERED in Dayton, Ohio on Thursday, August 19, 2021.



                                                       s/Thomas M. Rose
                                                       ________________________________
                                                       THOMAS M. ROSE
                                                       UNITED STATES DISTRICT JUDGE




                                                 11
